Name: 81/416/EEC: Commission Decision of 27 May 1981 on the appointment of two members to the Scientific and Technical Committee for Fisheries
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-06-16

 Avis juridique important|31981D041681/416/EEC: Commission Decision of 27 May 1981 on the appointment of two members to the Scientific and Technical Committee for Fisheries Official Journal L 158 , 16/06/1981 P. 0025****( 1 ) OJ NO L 156 , 23 . 6 . 1979 , P . 29 . ( 2 ) THE MEMBERS OF THE SCIENTIFIC AND TECHNICAL COMMITTEE FOR FISHERIES ARE LISTED IN OJ NO C 264 , 19 . 10 . 1979 , P . 3 . COMMISSION DECISION OF 27 MAY 1981 ON THE APPOINTMENT OF TWO MEMBERS TO THE SCIENTIFIC AND TECHNICAL COMMITTEE FOR FISHERIES ( 81/416/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COMMISSION DECISION 79/572/EEC OF 8 JUNE 1979 RELATING TO THE INSTITUTION OF A SCIENTIFIC AND TECHNICAL COMMITTEE FOR FISHERIES ( 1 ), AND IN PARTICULAR ARTICLE 4 THEREOF , WHEREAS THE ACCESSION OF GREECE TO THE EUROPEAN COMMUNITIES HAS MADE IT NECESSARY TO APPOINT TWO NEW MEMBERS TO THE COMMITTEE ; WHEREAS THE APPOINTMENTS OF THE NEW MEMBERS SHOULD EXPIRE ON THE SAME DATE AS THOSE OF THE OTHER MEMBERS OF THE COMMITTEE ( 2 ), HAS DECIDED AS FOLLOWS : SOLE ARTICLE N . TSIMENIDES AND M . KANAKAS ARE APPOINTED MEMBERS OF THE SCIENTIFIC AND TECHNICAL COMMITTEE FOR FISHERIES FOR THE PERIOD EXPIRING ON 11 SEPTEMBER 1981 . DONE AT BRUSSELS , 27 MAY 1981 . FOR THE COMMISSION GEORGES CONTOGEORGIS MEMBER OF THE COMMISSION